McCay, Judge.
1. The petition for the charter, whilst it did not go into detail, did state, by the very name it asked to have, the substance of the business. But we think the petition and the order is to be taken together, and when botli show what the intent is, it is sticking in the bark to say that it is the petition alone that is to be looked to.
2. We do not care to go over the argument and authorities made and referred to in the case of Parker vs. Fulton Loan and Building Association, 46 Georgia, 166. We see no reason to change that decision, but are rather confirmed in our views by new investigation. Nor is there anything here to alter the rule. True, there is some evidence that Mr. Red wine’s sole object was to borrow money, and that Mr. Wallace knew this. But the whole case shows that Red-wine was not an original contractor with the association. He bought out and took the shares of one of the original members, and Mr. Wallace, though he was an agent of the company, was, in this transaction, the agent of the buyer and seller of the stock, and not acting as- the agent of the company. If the original stockholder’s contract was not usurious, but made for the real purposes of the charter, then it was not made illegal by his selling out to Redwine.
Judgment affirmed.